ORDER

PER CURIAM.
Vincent McFadden appeals from the judgment of the trial court entered upon a jury verdict finding him guilty of two counts of first-degree assault; two counts of armed criminal action; and one count of unlawful use of a weapon. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).